—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered April 29, 1998, which, to the extent appealed from as limited by plaintiff’s brief, denied his motion for partial summary judgment, unanimously modified, on the law, to the extent of granting the motion as against defendant Herbert Construction Corp., and otherwise affirmed, without costs.
Plaintiff’s deposition testimony, which indicated that he fell 16 feet from the scaffold upon which he was working when it broke in two and he was thrown against a wall, was sufficient to demonstrate his entitlement to summary judgment on the issue of liability on his Labor Law § 240 (1) claim (Samuel v General Cinema Theaters, 254 AD2d 85; Vanriel v Weissman Real Estate, 262 AD2d 56). To the extent that plaintiff may *381have failed to lock the wheels of the scaffold, it cannot be said that this was the sole proximate cause of his accident (Weininger v Hagedorn & Co., 91 NY2d 958; cf., Vanriel v Weissman Real Estate, supra). Concur—Sullivan, J. P., Rosenberger, Nardelli, Williams and Friedman, JJ.